Citation Nr: 1037397	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-03 301	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Board notes that on August 12, 2009, the RO denied 
entitlement to service connection for a skin disability of the 
face, jaw line, and ears.  The Veteran filed a notice of 
disagreement, and a statement of the case was issued in September 
2009.  It does not appear from the claims file that a substantive 
appeal was filed.  Thus, that claim is not before the Board.  


REMAND

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  Establishing service connection 
for PTSD specifically requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor actually occurred. 38 C.F.R. § 
3.304(f).  Section 4.125(a) requires the diagnosis to conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  

In May 2008, the Veteran submitted to a private psychological 
evaluation.  During that examination, he reported that in 1966, 
while standing on the flight line in Taiwan, he heard someone 
screaming for help and saw a man on the ground who had been run 
over by a large machine and had blood coming out of his mouth.  
He also reported that while swimming in Cam Ranh Bay, Vietnam, in 
June or July 1966, he and some fellow servicemen were caught in 
an undertow.  He stated that T.J., a fellow serviceman, likely 
drowned in the incident.  He further reported knifing a 
Vietnamese man who had held a gun to his head.  The Veteran 
stated that he was involved in the removal of bodies from Vietnam 
and indicated that he was charged with setting up racks used to 
hold body bags.  He noted that some of the bags would have blood 
dripping from loose zippers.  He also stated that he was required 
to transport Agent Orange.  The private psychologist recorded a 
diagnosis of posttraumatic stress disorder (PTSD) and depressive 
disorder, not otherwise specified.  The examiner said the Veteran 
was referred for psychological evaluation secondary to his period 
of military service in Vietnam.  The examiner said that the 
Veteran's symptoms were service connected and severe.  

In June 2008, the Veteran filed a claim for VA disability 
compensation, seeking service connection for a psychiatric 
disability.  In support of his claim, he submitted a VA Form 21-
0781, Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD).  The Veteran reported that 
in August or September of 1966, a C-130 aircraft flew into the 
side of a mountain in Vietnam, killing the entire crew, including 
the crew chief whom the Veteran knew well.  The Veteran stated 
that at the time of the incident he was assigned to the 
Headquarters Company, 6217th Combat Support Group (CSG), and 
indicated that the aircraft in question was "one of our 
C130's."  He stated his belief that the crew chief was named 
J.J., but noted difficulty in remembering the exact name given 
the passage of time.  The Veteran also reported flying into 
Vietnam and coming under small arms fire when taking off and 
landing.  He alleged having to haul bloody body bags, Agent 
Orange, and bombs.  He also reported the drowning of T.J., a 
fellow serviceman from his unit.

The Veteran's Air Force Form 7, Airman Military Record, was 
received in August 2008.  The record contains basic service 
information for the Veteran to include his dates of service, 
assignments, and military awards and decorations.  The record 
reflects that he had overseas service in Japan from November 1965 
to March 1966 and in Taiwan from March 1966 to February 1967.  
The record also documents that he served on temporary duty (TDY) 
in Southeast Asia from January 13, 1966, to February 19, 1966.  
There is no evidence indicating the Veteran's exact whereabouts 
during his period of TDY.  However, the record does show that he 
received a bronze service star for his participation in the 
Vietnam Defense Campaign in Vietnam from January 13, 1966, to 
January 30, 1966.  This is recorded in block 14 of the AF Form 7.  
The entry also denotes "Vietnam" without further information.  
The Board notes that the U.S. Department of Defense Manual lists 
the dates of the Vietnam Defense Campaign as March 8, 1965, 
through December 24, 1965.  

The RO requested from the Veteran more specific information 
regarding his alleged in-service stressors.  He responded that he 
had served in Vietnam from January 13, 1966, to January 30, 1966, 
and was later assigned to the 6217th CSG from May 1966 to 
December 1966.  He reiterated that in June or July of 1966 T.J. 
drowned in Cam Ranh Bay, that he knew the crew chief who was 
killed when a C-130 aircraft flew into the side of a mountain in 
Vietnam, that he was involved in hauling bodies and Agent Orange, 
and that he came under small arms fire while taking off from and 
landing in Vietnam.  He submitted a page from his AF Form 7 
showing participation in the Vietnam Defense Campaign in January 
1966.  

In September 2008, the RO determined that the information 
required to corroborate the events as described by the Veteran 
was insufficient to send a request for verification to the U.S. 
Army and Joint Service Research Center (JSRRC) and/or to allow 
for a meaningful search of the National Archives and Records 
Administration (NARA) records.  It was noted that a search of a 
list of names inscribed on the wall at the Vietnam Veterans 
Memorial failed to yield any results for the names provided by 
the Veteran.  

Although the majority of the information is general in nature, it 
appears to the Board that the Veteran has described events that 
may be able to be corroborated with additional investigation.  
The Veteran needs to provide additional information in regard to 
the several stressors identified by the record.  The action 
paragraphs of the remand provide specific instruction for the AOJ 
to assist in developing information and/or evidence from the 
Veteran.

The Board does note that if the Veteran desires to include his 
physical altercation where he knifed a Vietnamese man, he must 
provide additional information.  His allegation, without 
additional details of his reporting the incident to authorities 
or to a buddy who can now provide a statement, or of a letter 
home at the time, or similar evidence prohibits any attempt to 
corroborate the stressor.  Moreover, as the circumstances of this 
stressor are not related to his military duties, it would not be 
something that could be conceded under 38 U.S.C.A. § 1154(a).

The Veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must 
provide as detailed information as possible regarding his claimed 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159 are complied with 
and satisfied.  The Veteran should be 
notified of how to substantiate a 
claim for service connection for PTSD.  

2.  The Veteran has listed several 
events that he has alleged as stressor 
events in regard to his PTSD claim.  
Additional information and/or 
development are required to 
corroborate those claimed stressors.  
The Veteran should be advised that if 
he is not able to provide the 
information requested, it may not be 
possible to corroborate his claimed 
stressors.  

The Veteran related his observation of 
an individual being run over by a 
large machine, or tug, on a runway in 
Taiwan.  He has not provided any 
additional information in regard to 
this incident.  The Veteran should be 
asked to provide the location of the 
incident, the date as specific as 
possible, and the unit for the injured 
individual, if known.  

The Veteran has alleged that he was 
involved in setting up body racks on 
aircraft and the transportation of 
remains in body bags.  He has also 
said that aircraft that he flew in 
took enemy fire on take offs and 
landings.  He has not provided any 
amplifying information as to these 
events.  He must be asked to identify 
his unit when he made the flights, the 
type of aircraft he flew in, where the 
events took place, and the dates, as 
specific as he can recall.

The Veteran related a stressor of a C-
130 aircraft crashing into a mountain 
in Vietnam and that he knew the crew 
chief.  He did not specifically 
identify the unit for the C-130 but 
said it was "one of our C130's"; he 
listed his unit as "HQ 6217th CSG."  
He listed his dates of assignment as 
from May 1966 to December 1966.  
However, the Veteran's official record 
does not reflect assignment to this 
unit at any time.  The Veteran must 
identify the unit of the C-130 that 
crashed, location of the crash, and as 
specific a date for the crash as 
possible.  

The Veteran said that his friend, 
T.J., drowned or almost drowned, while 
swimming in the area of Cam Ranh Bay.  
The Veteran said that T.J. was a 
member of his unit but, as noted with 
the airplane crash, the Veteran 
identified a unit that is not shown in 
his available personnel records.  The 
Veteran should be asked to identify 
his, and T.J.'s, unit, and the date of 
the incident as specifically as 
possible to allow for a record search.  

The Veteran should be asked for more 
information about the incident when he 
stabbed another man.  He should 
identify any civilian or military 
authority to which he made a report 
about the incident.  He should be 
asked to provide a statement from any 
friend or associate who can attest to 
the event, or some other evidence 
aside from his lay statements.

All attempts to obtain this data, and 
any responses received, should be 
documented in the claims folder.

3.  The Veteran has related that he 
was involved in flights that 
transported Agent Orange or empty 
barrels that had contained Agent 
Orange.  The AOJ should contact the 
service department to determine if the 
Veteran's assigned units were involved 
in such operations.  

4.  The Veteran's personnel records do 
not reflect a permanent assignment to 
Vietnam.  However, they do show that 
he served in a TDY status in Southeast 
Asia from January 13, 1966, to 
February 19, 1996, and then reported 
for a permanent assignment at Ching 
Chuan Kang Air Force Base, Taiwan.  
His records show his assignment to two 
separate units during his service on 
Taiwan and his transfer to the United 
States in February 1967.

The records also reflect that he 
received the Vietnam Service Medal.  
There is no specific indication of 
service in Vietnam, Thailand, Laos, or 
Cambodia.  The records also show that 
the Veteran received a bronze service 
star for participation in the Vietnam 
Defense Campaign.  The dates of 
January 13, 1966, to January 30, 1966, 
are listed.  The word "Vietnam" is 
also included.  

The Veteran's complete personnel file, 
to include his performance evaluation 
records, should be obtained.  If the 
records confirm his presence in 
Vietnam, the specific dates should be 
noted, as the Veteran has alleged 
multiple stressors as involving his 
presence in Vietnam.

5.  If the Veteran provides additional 
information in regard to his claimed 
stressors, the AOJ should conduct 
additional development as necessary.  
This would include obtaining unit 
records for casualty information as 
appropriate.  This would relate to the 
individual who was run over, the air 
crash, and drowning.  The AOJ should 
also obtain unit reports to show that 
the Veteran engaged in, or may have 
engaged in flights in and from Vietnam 
that involved transportation of 
casualties, and unit records to show 
whether the Veteran' aircraft was 
fired upon during any missions in 
Vietnam (if such are established).  

6.  Upon completion of the above 
development, the AOJ should arrange 
for the Veteran to be scheduled for a 
psychiatric examination.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the overall 
examination.  Psychological testing 
with a view toward determining whether 
the Veteran experiences PTSD should be 
conducted.  All other studies, tests 
and evaluations should be performed as 
deemed necessary by the examiner.  The 
results of any testing must be 
included in the examination report.

If a diagnosis of PTSD is made, the 
examiner should specify the stressor, 
or stressors, relied on in making the 
diagnosis of PTSD.  

For any psychiatric diagnosis the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the 
current disorder began during the 
Veteran's active military service or 
is otherwise related to an event of 
such service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

7.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

